Exhibit 10.45

CryoPort, Inc. (the “Company”) Employment Agreement with Jerrell W. Shelton (the
“Agreement”)

1. AGREEMENT AND DUTIES. This agreement, dated November 5, 2012, is between the
Company, located at 20382 Barents Sea Circle, Lake Forest, California 92630 and
Jerrell W. Shelton (“Executive”) who resides at 980 Overton Lea Road Nashville,
TN 37220 (the “Agreement”). The Company agrees to employ Executive as Chief
Executive Officer and President, with duties and responsibilities, which the
Company acting through its Board of Directors believes are appropriate to
Executive’s skills, training and experience. Executive agrees to perform such
assigned duties by devoting due care, loyalty and best efforts thereto and
complying with all applicable laws and the requirements of the Company’s
policies and procedures on employee conduct.

2. INITIAL PERIOD AND THEREAFTER. The Agreement governs compensation for and
other related matters with respect to Executive’s employment during the period
from the date of the Agreement through May 4, 2013; an agreement subsequent to
May 4, 2013 would be negotiated at the conclusion of the Agreement.

3. COMPENSATION. Executive shall be paid an annual base salary of $300,000. In
addition, on the date of the Agreement, Executive shall be awarded a number of
options equal to the result of dividing $350,000 by the closing price of the
Company’s stock on November 5, 2012, less the 100,000 options which were awarded
to him on October 22, 2012 as a new member of the Board of Directors. The
options shall vest in equal portions, monthly until May 4, 2013. The options
shall expire at the earlier of (a) ten years from the date of the Agreement, and
(b) five years from the date of the resignation and/or removal of the Executive
as Chief Executive Officer of the Company (“Expiration Date”). The options shall
be memorialized in standard agreements used by the Company for such awards.
650,000 options shall be awarded under the Company’s 2011 Stock Incentive Plan
(the “Plan”) and classified as Incentive Stock Options to the maximum extent
permissible; options awarded in excess of 650,000 (other than the 100,000 grated
to Executive as a Director) shall be awarded outside the Plan.

4. TERMINATION. While the Agreement is in effect, Executive’s employment with
the Company may be terminated as follows, and Executive’s sole right to receive
compensation, benefits, or bonuses after any such termination shall be
exclusively as set forth below. At the time of any such termination, upon
request of the Company, such Executive agrees to resign in writing from all
positions and board memberships of the Company.

 

  (a) DEATH. If Executive dies, the Agreement shall terminate. All Company
benefit plans in effect upon Executive’s death shall operate in accordance with
their terms with respect to the death of a participant.

 

  (b) DISABILITY. If Executive becomes disabled (as defined in the Company’s
disability insurance policies), the Company may terminate Executive’s employment
but Executive shall receive all benefits to be payable to Executive under the
Company’s Short and Long Term Disability Policies (the “Policies”) in effect at
that time.

 

1



--------------------------------------------------------------------------------

  (c) BY EMPLOYEE. Executive may terminate his employment and the Agreement at
any time for any reason, including resignation or retirement. All compensation
or benefits in effect at that time shall cease as of the date of termination,
unless earned in full prior to such date in accordance with the Agreement or the
applicable provisions of a benefit plan.

 

  (d) FOR CAUSE. The Company may terminate Executive for theft, dishonesty,
fraudulent misconduct, violations of Section 7 or 8 of the Agreement, gross
dereliction of duty, grave misconduct injurious to the Company or serious
violation of the law or the Company’s written policies and procedures on
employee conduct. In the event the Company terminates Executive for cause
hereunder, the Executive shall not be due any compensation or benefits after the
date of such termination unless earned in full prior to such date in accordance
with the Agreement or the applicable provisions of a benefit plan. The Company,
if allowed by law, may set off losses, fines or damages the Executive has caused
it as a result of such misconduct.

 

  (e) WITHOUT CAUSE. The Company, with the approval of its Board of Directors,
may terminate Executive for any reason other than as set out in Sections 4(a) to
4(d) (“Without Cause”). In such an event, the Agreement shall terminate and the
Company shall be obligated to pay an amount equal to the amount of salary
Executive would have earned from the date of such termination through May 4,
2012.

5. OFFICE AND TRAVEL EXPENSES OF EXECUTIVE. The Company shall pay the Executive
$200 per month in order to reimburse Executive for the expense of maintaining an
office in the state of his residence. In addition, the Company shall pay for all
travel and business expenses of Executive, including travel to and from
Executive’s residence in Tennessee to the Company’s location in Lake Forest,
California (the “Location”).

. 6. BENEFITS. While the Agreement is in effect, Executive and/or Executive’s
immediate family, as the case may be, shall be eligible for participation in and
shall receive all benefits under pension, welfare and other benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, any medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel, accident insurance plans
and programs) to the extent these are generally available to other employees
and/or executives of the Company. In addition, while the Agreement is in effect,
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Executive in accordance with the policies, practices and
procedures of the Company and Executive shall be entitled to paid vacation in
accordance with the plans, policies, programs and practices of the Company.
Executive will be covered by the Company’s D&O Insurance Policy immediately and
the Company will enter into an indemnification agreement with you containing
standard terms and conditions but protecting Executive to the full extent of the
law.

 

2



--------------------------------------------------------------------------------

7. NONCOMPETITION. (a) Executive agrees that for a period of eighteen months
following the termination of the Agreement, he shall not, except as permitted
with the Company’s prior written consent, engage in, be employed by, or in any
way advise or act for any business which is a competitor of the Company with
respect to the products or services provided by the Company to which Executive
devoted substantial attention during his employment with the Company. This
restriction shall also apply to any ownership or other financial interest in
such a competitor except the ownership of less than five percent of the shares
of any corporation whose shares are listed on a recognized stock exchange or
trade in an over-the-counter market in the United States

(b) Executive acknowledges and agrees that the terms of Sections 7, 8 and 9
(i) are reasonable in geographic and temporal scope and (ii) are necessary to
protect legitimate proprietary and business interests of the Company in, inter
alia, customer relationships and confidential information. Executive further
acknowledges and agrees that (x) Executive’s breach of the provisions of
Section 7 will cause the Company irreparable harm, which cannot be adequately
compensated by money damages, and (y) if the Company elects to prevent Executive
from breaching such provisions by obtaining an injunction against Executive,
there is a reasonable probability of the Company’s eventual success on the
merits. Executive consents and agrees that if Executive commits any such breach
or threatens to commit any breach, the Company shall be entitled to temporary
and permanent injunctive relief from a court of competent jurisdiction, in
addition to, and not in lieu of, such other remedies as may be available to the
Company for such breach, including the recovery of money damages. If any of the
provisions of Sections 7, 8 or 9 is determined to be wholly or partially
unenforceable, Executive hereby agrees that the Agreement or any provision
hereof may be reformed so that it is enforceable to the maximum extent permitted
by law. If any of the provisions of Sections 7, 8 or 9 are determined to be
wholly or partially unenforceable in any jurisdiction, such determination shall
not be a bar to or in any way diminish the Company’s right to enforce any such
covenant in any other jurisdiction.

8. CONFIDENTIAL INFORMATION AND OWNERSHIP OF INVENTIONS. (a) As used herein, the
term Confidential Information means (i) proprietary information of the Company,
such as any information that constitutes, represents, evidences or records
confidential, scientific, technical, merchandising, production, marketing,
pricing, customer preferences, intellectual property strategies, product
development strategies, sales or management information (including, without
limitation, customer lists, plans and supplier lists) or a confidential design,
process, procedure, formulae, invention or improvement (including, without
limitation, software), (ii) information designated by the Company as
confidential or that Executive knows or should know is confidential, and
(iii) Trades Secrets. “Trade Secrets” means information of the Company,
including a formula, pattern, compilation, program, device, method, technique or
process, that derives independent economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
that is the subject of efforts by the Company to maintain its secrecy that are
reasonable under the circumstances. Executive acknowledges that all Confidential
Information is a valuable asset of the Company and will continue to be the
exclusive property of the Company whether or not disclosed to Executive or
entrusted to his custody in connection with his employment by the Company.

 

3



--------------------------------------------------------------------------------

(b) Unless authorized or instructed in writing by the Company or required by
legally constituted authority, Executive has not and will not, except for the
benefit of the Company during the term of the Agreement or following termination
of the Agreement, disclose to others or use any Confidential Information unless
and until, and then only to the extent that such items become available to the
public, other than by Executive’s or failure to act. In addition, Executive
agrees to use his best efforts to prevent accidental or negligent loss or
release to any unauthorized person of the Confidential Information. Executive
will deliver immediately to the Company upon its request all Confidential
Information in the possession of Executive. Executive will not intentionally
retain excerpts, notes, photographs, reproductions or copies of any Confidential
Information whether or not written or produced by Executive.

(c) Executive agrees that (i) he has and will disclose immediately to the
Company all inventions, discoveries, improvements, trade secrets, formulae,
techniques, processes, know-how and computer programs whether or not patentable
and whether or not reduced to practice, conceived by Executive during the term
of the Agreement by the Company, either alone or jointly with others that relate
to or result from the actual or anticipated business, work, research or
investigations of the Company, or that result to any extent from the use of
Company’s premises, or tangible or intangible property (collectively referred to
as “Inventions”), and (ii) that all such Inventions will be owned exclusively by
the Company. Executive hereby assigns to the Company all Executive’s rights,
title and interest in and to all such Inventions and Executive agrees that the
Company will be the sole owner of all domestic and foreign patent or other
rights pertaining thereto. Executive also agrees during the term of the
Agreement and thereafter, to execute all documents that the Company reasonably
determines to be necessary or convenient for use in applying for, perfecting or
enforcing patents or other intellectual property rights in the Inventions.

9. NONSOLICITATION. Executive agrees that during the term of the Agreement and
for a period of one year thereafter Executive will not, directly or indirectly,
on behalf of himself, or on behalf of any other person, firm or corporation,
solicit, induce, entice or attempt to solicit, induce, entice or divert away any
person who is an employee of the Company to leave employment with the Company.

10. MISCELLANEOUS. (a) The Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. The Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

(b) The Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. Executive hereby grants the Company unlimited
authority to assign its rights under the Agreement and consents to any and all
such assignments.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially of the
business and/or assets of the Company to assume expressly and agree to perform
the Agreement in the same manner and to

 

4



--------------------------------------------------------------------------------

the same extent that the Company would be required to perform it if no such
succession had taken place. As used in the Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor its business and/or assets as
aforesaid which assumes and agrees to perform the Agreement by operation of law,
or otherwise.

(d) The Agreement shall be governed by and construed in accordance with the laws
of the State of California, without reference to principles of conflict of laws.
Any dispute arising under or in connection with the Agreement or related to any
matter which is the subject of the agreement shall be subject to the exclusive
jurisdiction of the state and/or federal courts located in California. The
captions of the Agreement are not part of the provisions hereof and shall have
no force or effect.

(e) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:    Jerrell W. Shelton If to the Company:    CryoPort, Inc.   
20382 Barents Sea Circle    Lake Forest, CA 92630    Attn: Chief Financial
Officer

Or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(f) The invalidity or unenforceability of any provision of the Agreement shall
not affect the validity or enforceability of any other provision of the
Agreement.

(g) The Company may withhold from any amounts payable under the Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

(h) All amendments to the Agreement shall be in writing and executed by
Executive and the Company.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, CryoPort, Inc. has caused these
presents to be executed in its name on its behalf, all as of the 5th of
November, 2012.

 

By  

: /s/ Jerrell W. Shelton

Jerrell W. Shelton

CryoPort, Inc.

 

By:  

/s/ Robert Stefanovich

Name:   Robert Stefanovich Title:   Chief Financial Officer

 

6